Citation Nr: 0306899	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-02 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Establishment of permanent incapacity for self-support at the 
age of 18.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran had active service from June 1942 to September 
1945.  He died in September 1983.  The appellant is his 
daughter. 

In January 2000, the RO received the appellant's claim for 
dependency and indemnity compensation.  In a March 2000 
rating decision, the RO denied the claim.  The appellant 
disagreed with the March 2000 rating decision.  Following 
submission of additional evidence, the RO issued another 
rating decision in October 2000, which denied the claim.  The 
appellant disagreed with the October 2000 rating decision.  A 
statement of the case was issued on January 8, 2002.  The 
appellant's substantive appeal (VA Form 9) was received by 
the RO on March 14, 2002.  


FINDING OF FACT

The appellant failed to submit a timely substantive appeal of 
the RO's October 2000 rating decision denying her claim for 
establishment of permanent incapacity for self-support.


CONCLUSION OF LAW

In the absence of a timely filed substantive appeal as to the 
issue of establishment of permanent incapacity for self-
support, the appeal must be dismissed.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking establishment of permanent 
incapacity for self-support.  
For reasons explained below, the Board will not address the 
merits of the appellant's claim.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  As 
explained below, this issue is being dismissed due to the 
appellant's failure to file a timely substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302 (West 
2002).  Therefore, based on the Court's decision in Manning, 
the Board concludes that the appellant's claim is not subject 
to the provisions of the VCAA.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the appellant has been accorded 
ample opportunity to present evidence and argument as 
required by the Court's jurisprudence in general.  See also 
38 C.F.R. § 3.303 (2002).  The RO notified her of evidence 
necessary to support her claim and assisted her extensively 
in obtaining evidence.  The appellant was notified by way of 
a December 2002 letter that she could be represented before 
the Board by a veterans service organization or by private 
counsel, but that she must secure such representation for 
herself.  The appellant did not respond to that letter.  

Relevant law and regulations

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2002).

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b) (2002); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993) [where an appellant did not perfect an appeal by 
timely filing a substantive appeal, the RO rating decision 
became final].  By regulation this formal appeal must consist 
of either "a properly completed VA Form 1-9 . . . or 
correspondence containing the necessary information."  Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 
(2002).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3) (West 2002); Roy, 5 Vet. App. at 
555.

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3)(West 2002).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2002).
Factual background

The history of the appellant's appeal is discussed in the 
Introduction above.  
In November 2000, the appellant disagreed with the October 
2000 rating decision.  A statement of the case (SOC) was 
issued on January 8, 2002.  The appellant submitted her 
substantive appeal on March 14, 2002, over 60 days after the 
issuance of the SOC and over one year after the mailing of 
notification of the rating decision. 

In December 2002, the Board informed the appellant by letter 
of what it perceived as a possible failure to file a timely 
substantive appeal as to her claim.  The Board provided the 
appellant with the opportunity to submit evidence and/or 
argument as to this matter.  The appellant did not respond to 
the Board's letter.

Analysis

The record does not reflect that the appellant filed a timely 
substantive appeal with regard to this issue within 60 days 
after the issuance of the January 2002 SOC, as is required by 
law.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302 (2002).  Because the appellant did not submit a 
timely substantive appeal, the Board finds it has no 
jurisdiction over the appeal as to this issue.  The appeal 
must, therefore, be dismissed.  See 38 U.S.C.A. §§ 7105, 7108 
(West 2002); see Roy, 5 Vet. App. at 554; see also Rowell, 4 
Vet. App. at 17 [both observing in general that if there is a 
failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review 
on appeal].

The Board has carefully reviewed the record and has been 
unable to identify any communication by or on behalf of the 
appellant which can be construed as a timely substantive 
appeal as to this issue.  See 38 C.F.R. § 20.202 (2002).  See 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA is 
obligated to liberally interpret communications from 
claimants].  The appellant has pointed to no such 
communication, despite being given the specific opportunity 
to do so by the Board in December 2002.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  In this case, the appellant 
did not request any extension of time for filing substantive 
appeal as to this issue, and she has not demonstrated good 
cause for failure to file substantive appeals.

The Board finds that in the absence of filing of a timely 
substantive appeal, the appellant has not complied with the 
legal requirements for perfecting an appeal.  The Board 
further finds that this case is one in which the law is 
dispositive of the issue and that the issue of establishment 
of permanent incapacity for self-support at the age of 18 
must be dismissed on that basis.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).




CONTINUED ON NEXT PAGE



ORDER

In the absence of a timely filed substantive appeal, the 
issue of establishment of permanent incapacity for self-
support at the age of 18 is dismissed.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

